

114 S2184 RS: Foreign Aid Transparency and Accountability Act of 2015
U.S. Senate
2015-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 295114th CONGRESS1st SessionS. 2184IN THE SENATE OF THE UNITED STATESOctober 20, 2015Mr. Rubio (for himself, Mr. Cardin, Mr. Isakson, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsNovember 17, 2015Reported by Mr. Corker, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo direct the President to establish guidelines for United States foreign development and economic
			 assistance programs, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Foreign Aid Transparency and Accountability Act of 2015. 2.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations of the Senate;
 (B)the Committee on Appropriations of the Senate; (C)the Committee on Foreign Affairs of the House of Representatives; and
 (D)the Committee on Appropriations of the House of Representatives. (2)EvaluationThe term evaluation means, with respect to a United States foreign development and economic assistance program, the systematic collection and analysis of information about the characteristics and outcomes of the program, including projects conducted under such program, as a basis for—
 (A)making judgments and evaluations regarding the program;
 (B)improving program effectiveness; and (C)informing decisions about current and future programming.
 (3)United States foreign development and economic assistanceThe term United States foreign development and economic assistance means assistance provided primarily for the purposes of foreign development and economic support, including assistance authorized under—
 (A)part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), except for— (i)title IV of chapter 2 of such part (relating to the Overseas Private Investment Corporation);
 (ii)chapter 3 of such part (relating to International Organizations and Programs); and (iii)chapter 8 of such part (relating to International Narcotics Control);
 (B)chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.; relating to Economic Support Fund);
 (C)the Millennium Challenge Act of 2003 (22 U.S.C. 7701 et seq.); and (D)the Food for Peace Act (7 U.S.C. 1721 et seq.).
				3.Guidelines for United States foreign development and economic assistance programs
 (a)PurposesThe purposes of this section are— (1)to evaluate the performance of United States foreign development and economic assistance and its contribution to the policies, strategies, projects, program goals, and priorities undertaken by the Federal Government;
 (2)to foster and promote innovative programs to improve effectiveness; and
 (3)to coordinate the monitoring and evaluation processes of Federal departments and agencies that administer United States foreign development and economic assistance.
 (b)Establishment of guidelinesNot later than 18 months after the date of the enactment of this Act, the President shall set forth guidelines, according to best practices of monitoring and evaluation studies and analyses, for the establishment of measurable goals, performance metrics, and monitoring and evaluation plans that can be applied with reasonable consistency to United States foreign development and economic assistance.
			(c)Objectives of guidelines
 (1)In generalThe guidelines established pursuant to subsection (b) shall provide direction to Federal departments and agencies that administer United States foreign development and economic assistance on—
 (A)monitoring the use of resources; (B)evaluating the outcomes and impacts of United States foreign development and economic assistance projects and programs; and
 (C)applying the findings and conclusions of such evaluations to proposed project and program design.
 (2)ObjectivesThe guidelines established pursuant to subsection (b) shall require Federal departments and agencies that administer United States foreign development and economic assistance—
 (A)to establish annual monitoring and evaluation agendas and objectives to plan and manage the process of monitoring, evaluating, analyzing progress, and applying learning toward achieving results;
 (B)to develop specific project monitoring and evaluation plans, including measurable goals and performance metrics, and to identify the resources necessary to conduct such evaluations, which should be covered by program costs, during project design;
 (C)to apply rigorous monitoring and evaluation methodologies to such programs, including through the use of impact evaluations, ex-post evaluations, or other methods as appropriate, that clearly define program logic, inputs, outputs, intermediate outcomes, and end outcomes;
 (D)to disseminate guidelines for the development and implementation of monitoring and evaluation programs to all personnel, especially in the field, who are responsible for the design, implementation, and management of United States foreign development and economic assistance programs;
 (E)to establish methodologies for the collection of data, including baseline data to serve as a reference point against which progress can be measured;
 (F)to evaluate, at least once in their lifetime, all programs whose dollar value equals or exceeds the median program size for the relevant office or bureau or an equivalent calculation to ensure the majority of program resources are evaluated;
 (G)to conduct impact evaluations on all pilot programs before replicating wherever possible, or provide a written justification for not conducting an impact evaluation where such an evaluation was deemed inappropriate or impossible;
 (H)to develop a clearinghouse capacity for the collection and dissemination of knowledge and lessons learned that serve as benchmarks to guide future programs for United States development professionals, implementing partners, the donor community, and aid recipient governments, and as a repository of knowledge on lessons learned;
 (I)to internally distribute evaluation reports; (J)to develop a summary of each evaluation, including a description of the evaluation methodology and key findings and recommendations made in the evaluation within 90 days after the completion of the evaluation;
 (K)to undertake collaborative partnerships and coordinate efforts with the academic community, implementing partners, and national and international institutions that have expertise in program monitoring, evaluation, and analysis when such partnerships provide needed expertise or significantly improve the evaluation and analysis;
 (L)to ensure verifiable, valid, credible, precise, reliable, and timely data are available to monitoring and evaluation personnel to permit the objective evaluation of the effectiveness of United States foreign development and economic assistance programs, including an assessment of assumptions and limitations in such evaluations; and
 (M)to ensure that standards of professional evaluation organizations for monitoring and evaluation efforts are employed, including ensuring the integrity and independence of evaluations, permitting and encouraging the exercise of professional judgment, and providing for quality control and assurance in the monitoring and evaluation process.
 (d)President’s reportNot later than 18 months after the date of the enactment of this Act, the President shall submit a report to the appropriate congressional committees that contains a detailed description of the guidelines established pursuant to subsection (b). The report shall be submitted in unclassified form, but it may contain a classified annex.
 (e)Comptroller General’s reportNot later than 1 year after the date on which the report required under subsection (d) is submitted to Congress, the Comptroller General of the United States shall submit a report to the appropriate congressional committees that—
 (1)analyzes the guidelines established pursuant to subsection (b); and (2)provides a side-by-side comparison of—
 (A)the President’s budget request for that fiscal year of every operational unit that carries out United States foreign development and economic assistance; and
 (B)the performance of such units during the most recently completed fiscal year.
					4.Information on United States foreign development and economic assistance programs
			(a)Publication of information
 (1)Update of existing websiteNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall update the Department of State’s website, ForeignAssistance.gov, to make publicly available comprehensive, timely, and comparable information on United States foreign development and economic assistance programs, including all information required under subsection (b) that is available to the Secretary of State.
 (2)Information sharingNot later than 2 years after the date of the enactment of this Act, and quarterly thereafter, the head of each Federal department or agency that administers United States foreign development and economic assistance shall provide the Secretary of State with comprehensive information about the United States foreign development and economic assistance programs carried out by such department or agency.
 (3)Updates to websiteNot later than 2 years after the date of the enactment of this Act, and quarterly thereafter, the Secretary of State shall publish, on the ForeignAssistance.gov website or through a successor online publication, the information provided under subsection (b).
				(b)Matters To be included
 (1)In generalThe information described in subsection (a)— (A)shall be published on a detailed award-by-award and country-by-country basis; or
 (B)if assistance is provided on a regional level, shall be published on an award-by-award and region-by-region basis.
					(2)Types of information
 (A)In generalTo ensure the transparency, accountability, and effectiveness of United States foreign development and economic assistance programs, the information described in subsection (a) shall include—
 (i)all regional, country, and sector assistance strategies, annual budget documents, congressional budget justifications, obligations, expenditures, evaluations and summaries of evaluations in accordance with section 3(c)(2)(J); and
 (ii)basic descriptive summaries for United States foreign development and economic assistance programs and awards under such programs.
 (B)PublicationEach type of information described in subparagraph (A) shall be published or updated on the appropriate website not later than 90 days after the date on which the information is issued.
 (C)Rule of constructionNothing in this paragraph may be construed to require a Federal department or agency that administers United States foreign development and economic assistance to provide any information that does not relate to, or is not otherwise required by, the United States foreign development and economic assistance programs carried out by such department or agency.
					(3)Report in lieu of inclusion
 (A)Health or security of implementing partnersIf the head of a Federal department or agency makes a determination that the inclusion of a required item of information online would jeopardize the health or security of an implementing partner or program beneficiary or would require the release of proprietary information of an implementing partner or program beneficiary, the head of the Federal department or agency shall provide such determination in writing to the appropriate congressional committees, including the basis for such determination and shall—
 (i)provide a briefing to the appropriate congressional committees on such information; or (ii)submit such information to the appropriate congressional committees in a written report.
 (B)National interests of the united statesIf the Secretary of State makes a determination that the inclusion of a required item of information online would be detrimental to the national interests of the United States, the Secretary of State shall—
 (i)provide such determination, including the basis for such determination, in writing to the appropriate congressional committees; and
 (ii)(I)provide a briefing on such information to the appropriate congressional committees; or (II)submit the item of information in a written report to the appropriate congressional committees.
 (C)FormAny briefing or item of information provided under this paragraph may be provided in classified form, as appropriate.
 (4)Failure to complyIf a Federal department or agency fails to comply with the requirements under paragraph (1) or (2), subsection (a), or subsection (c), with respect to providing information described in subsection (a), and the information is not subject to a determination under subparagraph (A) or (B) of paragraph (3) not to make the information publicly available, the Director of the Office of Management and Budget, in consultation with the head of such department or agency, not later than September 1, 2016, shall submit a consolidated report to the appropriate congressional committees that includes, with respect to each required item of information not made publicly available—
 (A)a detailed explanation of the failure of not making such information publicly available; and (B)a description of the department’s or agency’s plan and timeline for—
 (i)immediately making such information publicly available; and
 (ii)ensuring that such failures do not take place in subsequent years.
 (c)Scope of informationThe online publication required under subsection (a) shall, at a minimum— (1)in each of the fiscal years 2016 through 2019, provide the information required under subsection (b) for fiscal years 2012 through the current fiscal year; and
 (2)for fiscal year 2020 and each fiscal year thereafter, provide the information required under subsection (b) for the immediately preceding 5 fiscal years in a fully searchable form.
	
 1.Short titleThis Act may be cited as the Foreign Aid Transparency and Accountability Act of 2015. 2.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations of the Senate;
 (B)the Committee on Appropriations of the Senate; (C)the Committee on Foreign Affairs of the House of Representatives; and
 (D)the Committee on Appropriations of the House of Representatives. (2)EvaluationThe term evaluation means, with respect to a United States foreign development and economic assistance program, the systematic collection and analysis of information about the characteristics and outcomes of the program, including projects conducted under such program, as a basis for—
 (A)making judgments and evaluations regarding the program;
 (B)improving program effectiveness; and (C)informing decisions about current and future programming.
 (3)United States foreign development and economic assistanceThe term United States foreign development and economic assistance means assistance provided primarily for the purposes of foreign development and economic support, including assistance authorized under—
 (A)part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), except for— (i)title IV of chapter 2 of such part (relating to the Overseas Private Investment Corporation);
 (ii)chapter 3 of such part (relating to International Organizations and Programs); and (iii)chapter 8 of such part (relating to International Narcotics Control);
 (B)chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.; relating to Economic Support Fund);
 (C)the Millennium Challenge Act of 2003 (22 U.S.C. 7701 et seq.); and (D)the Food for Peace Act (7 U.S.C. 1721 et seq.).
				3.Guidelines for United States foreign development and economic assistance programs
 (a)PurposesThe purposes of this section are— (1)to evaluate the performance of United States foreign development and economic assistance and its contribution to the policies, strategies, projects, program goals, and priorities undertaken by the Federal Government;
 (2)to foster and promote innovative programs to improve effectiveness; and
 (3)to coordinate the monitoring and evaluation processes of Federal departments and agencies that administer United States foreign development and economic assistance.
 (b)Establishment of guidelinesNot later than 18 months after the date of the enactment of this Act, the President shall set forth guidelines, according to best practices of monitoring and evaluation studies and analyses, for the establishment of measurable goals, performance metrics, and monitoring and evaluation plans that can be applied with reasonable consistency to United States foreign development and economic assistance.
			(c)Objectives of guidelines
 (1)In generalThe guidelines established pursuant to subsection (b) shall provide direction to Federal departments and agencies that administer United States foreign development and economic assistance on—
 (A)monitoring the use of resources; (B)evaluating the outcomes and impacts of United States foreign development and economic assistance projects and programs; and
 (C)applying the findings and conclusions of such evaluations to proposed project and program design.
 (2)ObjectivesThe guidelines established pursuant to subsection (b) shall provide direction to Federal departments and agencies that administer United States foreign development and economic assistance on how—
 (A)to establish annual monitoring and evaluation agendas and objectives to plan and manage the process of monitoring, evaluating, analyzing progress, and applying learning toward achieving results;
 (B)to develop specific project monitoring and evaluation plans, including measurable goals and performance metrics, and to identify the resources necessary to conduct such evaluations, which should be covered by program costs, during project design;
 (C)to apply rigorous monitoring and evaluation methodologies to such programs, including through the use of impact evaluations, ex-post evaluations, or other methods as appropriate, that clearly define program logic, inputs, outputs, intermediate outcomes, and end outcomes;
 (D)to disseminate guidelines for the development and implementation of monitoring and evaluation programs to all personnel, especially in the field, who are responsible for the design, implementation, and management of United States foreign development and economic assistance programs;
 (E)to establish methodologies for the collection of data, including baseline data to serve as a reference point against which progress can be measured;
 (F)to evaluate, at least once in their lifetime, all programs whose dollar value equals or exceeds the median program size for the relevant office or bureau or an equivalent calculation to ensure the majority of program resources are evaluated;
 (G)to conduct impact evaluations on all pilot programs before replicating wherever possible, or provide a written justification for not conducting an impact evaluation where such an evaluation was deemed inappropriate or impossible;
 (H)to develop a clearinghouse capacity for the collection and dissemination of knowledge and lessons learned that serve as benchmarks to guide future programs for United States development professionals, implementing partners, the donor community, and aid recipient governments, and as a repository of knowledge on lessons learned;
 (I)to internally distribute evaluation reports; (J)to publicly report each evaluation, including an executive summary, a description of the evaluation methodology, key findings, appropriate context, including quantitative and qualitative data when available, and recommendations made in the evaluation within 90 days after the completion of the evaluation;
 (K)to undertake collaborative partnerships and coordinate efforts with the academic community, implementing partners, and national and international institutions that have expertise in program monitoring, evaluation, and analysis when such partnerships provide needed expertise or significantly improve the evaluation and analysis;
 (L)to ensure verifiable, valid, credible, precise, reliable, and timely data are available to monitoring and evaluation personnel to permit the objective evaluation of the effectiveness of United States foreign development and economic assistance programs, including an assessment of assumptions and limitations in such evaluations; and
 (M)to ensure that standards of professional evaluation organizations for monitoring and evaluation efforts are employed, including ensuring the integrity and independence of evaluations, permitting and encouraging the exercise of professional judgment, and providing for quality control and assurance in the monitoring and evaluation process.
 (d)President’s reportNot later than 18 months after the date of the enactment of this Act, the President shall submit a report to the appropriate congressional committees that contains a detailed description of the guidelines established pursuant to subsection (b). The report shall be submitted in unclassified form, but it may contain a classified annex.
 (e)Comptroller General’s reportNot later than 1 year after the date on which the report required under subsection (d) is submitted to Congress, the Comptroller General of the United States shall submit a report to the appropriate congressional committees that—
 (1)analyzes the guidelines established pursuant to subsection (b); and (2)provides a side-by-side comparison of—
 (A)the President’s budget request for that fiscal year of every operational unit that carries out United States foreign development and economic assistance; and
 (B)the performance of such units during the most recently completed fiscal year.
					4.Information on United States foreign development and economic assistance programs
			(a)Publication of information
 (1)Update of existing websiteNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall update the Department of State’s website, ForeignAssistance.gov, to make publicly available comprehensive, timely, and comparable information on United States foreign development and economic assistance programs, including all information required under subsection (b) that is available to the Secretary of State.
 (2)Information sharingNot later than 2 years after the date of the enactment of this Act, and quarterly thereafter, the head of each Federal department or agency that administers United States foreign development and economic assistance shall provide the Secretary of State with comprehensive information about the United States foreign development and economic assistance programs carried out by such department or agency.
 (3)Updates to websiteNot later than 2 years after the date of the enactment of this Act, and quarterly thereafter, the Secretary of State shall publish, on the ForeignAssistance.gov website or through a successor online publication, the information provided under subsection (b).
				(b)Matters To be included
 (1)In generalThe information described in subsection (a)— (A)shall be published on a detailed award-by-award and country-by-country basis; or
 (B)if assistance is provided on a regional level, shall be published on an award-by-award and region-by-region basis.
					(2)Types of information
 (A)In generalTo ensure the transparency, accountability, and effectiveness of United States foreign development and economic assistance programs, the information described in subsection (a) shall include—
 (i)links to all regional, country, and sector assistance strategies, annual budget documents, congressional budget justifications, and evaluations in accordance with section 3(c)(2)(J);
 (ii)basic descriptive summaries for United States foreign development and economic assistance programs and awards under such programs; and
 (iii)obligations and expenditures. (B)PublicationEach type of information described in subparagraph (A) shall be published or updated on the appropriate website not later than 90 days after the date on which the information is issued.
 (C)Rule of constructionNothing in this paragraph may be construed to require a Federal department or agency that administers United States foreign development and economic assistance to provide any information that does not relate to, or is not otherwise required by, the United States foreign development and economic assistance programs carried out by such department or agency.
					(3)Report in lieu of inclusion
 (A)Health or security of implementing partnersIf the head of a Federal department or agency, in consultation with the Secretary of State, makes a determination that the inclusion of a required item of information online would jeopardize the health or security of an implementing partner or program beneficiary or would require the release of proprietary information of an implementing partner or program beneficiary, the head of the Federal department or agency shall provide such determination in writing to the appropriate congressional committees, including the basis for such determination and shall—
 (i)provide a briefing to the appropriate congressional committees on such information; or (ii)submit such information to the appropriate congressional committees in a written report.
 (B)National interests of the United StatesIf the Secretary of State makes a determination that the inclusion of a required item of information online would be detrimental to the national interests of the United States, the Secretary of State shall—
 (i)provide such determination, including the basis for such determination, in writing to the appropriate congressional committees; and
 (ii)(I)provide a briefing on such information to the appropriate congressional committees; or (II)submit the item of information in a written report to the appropriate congressional committees.
 (C)FormAny briefing or item of information provided under this paragraph may be provided in classified form, as appropriate.
 (4)Failure to complyIf a Federal department or agency fails to comply with the requirements under paragraph (1) or (2), subsection (a), or subsection (c), with respect to providing information described in subsection (a), and the information is not subject to a determination under subparagraph (A) or (B) of paragraph (3) not to make the information publicly available, the Director of the Office of Management and Budget, in consultation with the head of such department or agency, not later than September 1, 2016, shall submit a consolidated report to the appropriate congressional committees that includes, with respect to each required item of information not made publicly available—
 (A)a detailed explanation of the reason for not making such information publicly available; and (B)a description of the department’s or agency’s plan and timeline for—
 (i)immediately making such information publicly available; and
 (ii)ensuring that such information is made publicly available in subsequent years.
 (c)Scope of informationThe online publication required under subsection (a) shall, at a minimum— (1)in each of the fiscal years 2016 through 2019, provide the information required under subsection (b) for fiscal years 2012 through the current fiscal year; and
 (2)for fiscal year 2020 and each fiscal year thereafter, provide the information required under subsection (b) for the immediately preceding 5 fiscal years in a fully searchable form.
 (d)Sense of CongressIt is the sense of Congress that the Secretary of State and the Administrator of the United States Agency for International Development should coordinate the consolidation of processes and data collection and presentation for the Department of State’s website, ForeignAssistance.gov, and the United States Agency for International Development’s website, Explorer.USAID.gov, to the extent that is possible to maximize efficiencies, no later than the end of fiscal year 2018.November 17, 2015Reported with an amendment